UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 03-4861



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

            versus


CARLOS ANDREAS PARKS,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-99-11-V)


Submitted:    June 9, 2004                  Decided:   October 27, 2004


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph    M. Lee, Charlotte, North Carolina, for Appellant.
Robert J.    Conrad, Jr., United States Attorney, Gretchen C. F.
Shappert,    Assistant United States Attorney, Charlotte, North
Carolina,   for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Carlos Andreas Parks appeals from the amended judgment of

the district court convicting him of conspiring to possess with the

intent to distribute cocaine, cocaine base, and marijuana, and

sentencing him to 360 months’ imprisonment.               In his appeal, filed

pursuant to Anders v. California, 386 U.S. 738 (1967), counsel for

Parks claims that the district court erred in (1) sentencing Parks

in violation of the tenets of Apprendi v. New Jersey, 530 U.S. 466

(2000), and (2) denying his motion for a downward departure.

           Because Parks failed to object to the district court’s

imposition of an enhanced sentence based on the indictment’s

failure to specify drug quantity, we review for plain error.                  See

United   States     v.   Olano,   507    U.S.    725,   732-34   (1993).      The

Government concedes that the sentence was erroneous because the

indictment    failed     to   include    an     allegation    related   to   drug

quantity. However, we will exercise our discretion to notice plain

error only where the error “seriously affect[s] the fairness,

integrity or public reputation of judicial proceedings.”                   Olano,

507 U.S. at 736 (quoting United States v. Atkinson, 297 U.S. 157,

160 (1936)).      In this case, Parks stipulated to the relevant drug

quantities     at    sentencing,        so    there     was   independent     and

uncontroverted evidence establishing the threshold drug quantity to

support an enhanced sentence.            See United States v. Cotton, 535

U.S. 625, 633 (2002) (holding where the evidence of the necessary


                                    - 2 -
drug quantity was overwhelming and essentially uncontradicted,

there was no basis to conclude the error seriously affected the

fairness, integrity, or public reputation of judicial proceedings).

Accordingly, we deny relief on this claim.

           Parks next claims that the district court abused its

discretion by failing to grant a downward departure based on the

Government’s failure to move for a reduction in sentence pursuant

to Fed. R. Crim. P. 35(b). Under U.S. Sentencing Guidelines Manual

§ 5K2.0 (1998), a sentencing court may depart downward for an

aggravating or mitigating circumstance not adequately taken into

account under the guidelines.        See USSG § 5K2.0, p.s.          Parks

believes     that   the   Government’s    failure   to   provide   him   an

opportunity to cooperate constitutes a mitigating circumstance.

However, our review of the record contradicts Parks’ understanding.

The Government’s failure to reward Parks with a Rule 35(b) motion

was based on its perception of his perjury and his general lack of

cooperation, not on an unfounded desire of the Government to

preclude his cooperation.         Accordingly, we conclude that the

district court did not abuse its discretion in denying a downward

departure.

           In his pro se supplemental brief, Parks also claims that

the district court erred in enhancing his sentence for possession

of a firearm and for his role in the offense.        See U.S. Sentencing

Guidelines Manual §§ 2D1.1(b)(1), 3B1.1(c) (1998).            Neither of


                                  - 3 -
these claims was preserved in the district court.                    Accordingly,

they are reviewed for plain error.              United States v. Ford, 88 F.3d

1350, 1355 (4th Cir. 1996). Our review of the uncontradicted facts

considered by the district court finds no support for either of

Parks’    supplemental       claims.      To     the   contrary,     both    of   the

enhancements are well supported by the presentence investigation

report, as adopted by the district court.                 Accordingly, we deny

relief on these claims.

            Finding no meritorious issues upon our review of the

record, we affirm the judgment of the district court.                  This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review. If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move   in    this     court    for    leave   to   withdraw      from

representation.     Counsel’s motion must state that a copy thereof

was served on the client.            We deny Parks’ motion to substitute

counsel.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        - 4 -